Citation Nr: 0820744	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-07 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Lorraine B. Consorte, Attorney 
at Law



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran had active service from December 1969 to June 
1971.  

This appeal arises from a February 2003 rating decision by 
the RO that denied service connection for PTSD.  

After the most recent Supplemental Statement of the Case was 
issued in July 2006, the veteran submitted additional 
evidence pertinent to his claim.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

Following a careful review of the record, the Board finds 
that the claim of service connection for PTSD must be 
remanded for additional development of the record.  

In this case, the Board observes that following the RO's 
issuance of the July 2006 Statement of the Case, additional 
evidence directly pertinent to the veteran's claim was 
associated with the veteran's claims file.  No Supplemental 
Statement of the Case appears to have been issued since that 
time and a waiver of RO consideration did not accompany this 
evidence.  In such a situation, the law requires that the RO 
initially consider the evidence, re-adjudicate the claim, and 
issue an appropriate supplemental statement of the case 
(SSOC).  38 C.F.R. § 19.31, 19.37.  

In addition, the Board in this case is focused on the 
question of whether there is credible evidence to verify a 
claimed in-service stressor to support a diagnosis of PTSD.  

In this case, the veteran only reports experiencing one 
stressor in the Republic of Vietnam when he was subjected to 
sniper fire while taking trash to a dumpsite outside of his 
base camp.  

A careful review, the veteran's DD Form 214 shows that his 
service in the Republic of Vietnam extended from August 2, 
1970 to June 23, 1971; however, he was noted to have lost 27 
days under Title 10 U.S.C. § 972 from May 29 to June 24, 
1970.  He initially accepted an undesirable discharge from 
service, but this was later upgraded to under honorable 
conditions.  

Based on information provided by the veteran, the RO 
requested verification of the veteran's stated stressor from 
the Center for Unit Records Research (CURR).  In a February 
2003 letter, the CURR replied that the information received 
was insufficient to conduct meaningful research.  Since that 
time, the veteran submitted additional statements regarding 
his in-service stressor.  These statements from the veteran 
did not provide additional information regarding the claimed 
stressor event.  

Significantly, the veteran does not describe any specific 
incident that would necessary equate with his having had 
combat with the enemy during this period of active service in 
the Republic of Vietnam.  And the veteran was not awarded any 
combat-related citations or decorations.  

The veteran's MOS, clerk-typist, noted on his DD Form 214 
does not suggest any exposure to combat.  However, he reports 
having serving with a five-man "matt team" that was 
attached to a South Vietnamese army unit in Tay Ninh 
province.  This unit, according to the veteran, was in charge 
of base camp security and that his duties included being the 
radio operator, going on missions to gather data about rocket 
attacks in and around the base camp and delivering trash to a 
dumpsite.  

The record includes a VA examination report dated in December 
2001 reflecting the diagnoses of PTSD and cocaine abuse and 
dependency, this was based on his general history of being in 
"combat," being pinned down by snipers for two hours and 
seeing a lot of people killed.  Information about any 
specific incident was not recorded.  

The veteran has provided no supporting evidence that would 
facilitate VA's efforts to verify the one claimed in-service 
stressor or other specific assertions regarding another 
potentially verifiable stressor event during his service in 
the Republic of Vietnam.  

Most recently, the veteran's attorney has presented copies of 
newspaper accounts about military activity in the Republic of 
Vietnam in November 1970 as corroboration of the veteran's 
accounts of his stressor in service.  She noted in associated 
statements that the veteran's duties included those of 
"clerk typist, radio transmitter operator and base security 
watch" and that he "took fire and patrol and ran maps to 
forward position," as well as "performed base 
surveillance."  

The veteran's attorney also noted that the RO had denied the 
veteran's claim on the basis that he had not provided 
"sufficient details which would permit verification" of the 
claimed stressful event in service.  She indicated "morning 
report records" had not yet been obtained for review in 
connection with the appeal.  

Significantly, the additional material included one news 
story that enemy "gunners [had] poured 200 rounds into 
Tayninh West Base Camp, seven miles from Cambodia" on or 
about November 7, 1970.  She asserts that this information 
tends to corroborate the veteran's reported stressor event, 
because "he was stationed with a unit that was present while 
such attacks occurred."  

The Board notes in this regard that in order to grant service 
connection for PTSD, credible supporting evidence that the 
claimed in-service stressor occurred must be presented.  38 
C.F.R. § 3.304(f); Cohen.  

Other information in the record reflects that the veteran 
accepted an Undesirable Discharge Certificate in June 1971 
that was upgraded by the Army Discharge Review Board to 
"General" in January 1992. 

To the extent that the additional evidence that is asserted 
to support the veteran's claim has not been addressed by the 
agency of original jurisdiction, the Board finds that further 
development of the record is required prior to appellate 
handling of the case.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate 
steps to contact the veteran in order 
to afford him another opportunity to 
provide a statement identifying all 
stressor events related to his service 
in the Republic of Vietnam with 
specificity.  The veteran should be 
informed that he must provide detailed 
information concerning the 
circumstances of each claimed event.  

2.  The RO then should take the 
necessary action to obtain verification 
of each claimed event by the 
appropriate service department to the 
extent possible.  Any service records 
such as a unit history or morning 
reports that would facilitate 
corroboration should be obtained.  

3.  Then the veteran should be afforded a 
VA examination to ascertain the nature 
and likely etiology of the claimed 
innocently acquired psychiatric disorder.  
The claims folder should be made 
available to the examiner for review.  
The examiner should elicit from the 
veteran and record for clinical purposes 
detailed information concerning any 
stressful event experienced by the 
veteran during service in the Republic of 
Vietnam.  If a diagnosis of PTSD is 
entered, the VA examiner should identify 
each stressor that supports the 
diagnosis.  

4.  Following completion of all indicated 
development, the RO should undertake to 
readjudicate the claim of service 
connection for PTSD in light of all the 
evidence of record.  If any benefit 
sought on appeal is not granted, then RO 
should provide the veteran and his 
attorney with a Supplemental Statement of 
the Case and afford them with an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


